Citation Nr: 0831980	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for retrolisthesis, lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left leg tingling, pain and numbness.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2003 to March 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Regional 
Office (RO) that granted service connection for 
retrolisthesis, lumbar spine, and assigned a 10 percent 
evaluation, effective March 10, 2005.  By a January 2008 
rating decision, the RO granted a separate 10 percent 
disability rating for left leg tingling, pain and numbness, 
effective January 3, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the veteran was scheduled for a Board 
hearing before a Veterans Law Judge sitting at the RO in 
Roanoke, Virginia.  He did not appear at this hearing.  
However, the January2008 letter advising the veteran of the 
date and time of his hearing was sent to an incorrect 
address.  In this regard, the street number was incorrect, 
the street name was misspelled, and no apartment number was 
provided.  In a February 2008 correspondence, the veteran 
inquired as to the date and location of his hearing.  Thus, 
the evidence of record indicates the veteran was not 
adequately informed of the date, time and place of his Board 
hearing.

In light of the above, the Board finds that a remand is 
necessary for a Travel Board hearing to be scheduled before a 
Veterans Law Judge sitting at the RO.  Notice of the 
scheduled hearing should then be sent to the veteran's 
correct address. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of the 
Board sitting at the RO.  In doing so, the 
RO should advise the veteran at his 
correct address of the hearing date and 
time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
